Citation Nr: 1242345	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-45 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES



1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

M. Young, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from May 1957 to May 1960 and from October 1961 to September 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Travel Board hearing; he withdrew such request by November 2011 correspondence.  In April 2012 the Board remanded these matters for additional development.

In March 2012 the Veteran's appeal was advanced on the Board's docket due to his age pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a hearing loss disability of either ear by VA standards.  

2.  Tinnitus was not manifested in service, and a preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his service. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2012). 

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A December 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) have been secured.  His Virtual VA file has been reviewed.  [The records relevant to the matters on appeal in Virtual VA are duplicates of records in the claims file.]  The RO arranged for an audiological evaluation of the Veteran in February 2009.  The Board found the report of that VA evaluation inadequate, and in the April 2012 remand requested that the Veteran be re-examined.  He failed to report for such examination on the scheduled date (in May 2012), and also failed (without providing cause) to report when it was rescheduled in July 2012.  Consequently, the claims must be decided on the present record.  See 38 C.F.R. § 3.655 (when a claimant fails to report for an examination scheduled in conjunction with an original claim, the rating is to be based on the evidence of record).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic diseases (including organic diseases of the nervous system - to include sensorineural hearing loss (SNHL)) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's DD Form 214 shows that his military occupational specialty was teletype-telephone operator.  His STRs are silent for complaints, findings, or diagnosis of hearing loss or tinnitus.  

On May 1957 service enlistment examination, and on May 1960 service discharge examination, the Veteran's hearing acuity was 15/15 in each ear (based on whisper voice studies).  On September 1961 service re-enlistment examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
10 (20)
NA
10 (15)
LEFT
10 (25)
5 (15)
15 (25)
NA
15 (20)

[The figures in parentheses represent conversions of ASA units to ISO (ANSI) units and are provided for data comparison purposes.]  On February 1962 service "replacement" examination, and on August 1962 discharge examination, the Veteran's hearing acuity (again, by whispered voice testing) was 15/15 in each ear.  

On February 2009 VA audiological evaluation, the Veteran reported a history of bilateral hearing problems for two to three years.  He stated that his hearing problem came on slowly.  He report that during military service he worked in teletype and was exposed to noise from the teletype.  Following military service, he was a city policeman and worked for the railroad for 26 years.  He reported exposure to noise from firing weapons for training while on the police force.  He reported having trouble understanding conversations with noise in the background.  He reported that the onset of his bilateral tinnitus was10 years prior.  He described the tinnitus as being medium and high-pitched and bird-like in nature.  

The examiner (an audiologist) did not certify any audiometric findings; it was noted that the Veteran could not or would not provide accurate reliable hearing test results.  The examiner noted that the Veteran's enlistment physical for the Marine Corps Reserves on September 12, 1961 "which was after his active service" revealed that his hearing thresholds were "within normal limits in both ears" it was less likely than not that any hearing loss, which may exist, is related to noise exposure in the military.  [The Board notes that the Veteran had a period of active service after September 1961.]  He also noted that because of "inconsistent and invalid test findings" no statements could be made regarding the etiology of the Veteran's tinnitus without resorting to mere speculation.  However, later in the report he opined that the Veteran reported the onset of his tinnitus was 10 years prior (in approximately 1999); tinnitus was less likely than not related to active duty noise trauma.  

The Board found the February 2009 VA audiological examination/opinion inadequate (because it was based on incomplete factual data), and remanded the matter for another examination.  However, the Veteran failed to report for the examination, and it could not be completed.  

The record, as it stands currently, shows that a hearing loss disability in either ear was not manifested in service, and that SNHL was not manifested in the first postservice year.  The Veteran's STRs are silent for any complaints, treatment or diagnosis of hearing loss during service (and audiometry in the interim between the two periods of active duty did not show a hearing loss disability.  

Furthermore , there is no current diagnosis of a hearing loss disability in either ear.  On February 2009 VA audiological examination, the audiologist noted that the Veteran could not, or would not, provide reliable responses to audiometric testing results.  Therefore, no audiometry was certified adequate for rating purposes, and there is no competent evidence that the Veteran has a hearing loss disability in either ear.  While the Veteran may be competent to establish by his own observation that he has difficulty hearing, he is not competent to establish by lay observation that he has a hearing loss disability because under governing regulation (38 C.F.R. § 3.385) such disability must be shown by audiometric testing.  

In the absence of any competent evidence showing that the Veteran has a hearing loss disability, he has not presented a valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).Accordingly, the appeal in this matter must be denied.  

It is not in dispute that the Veteran has tinnitus.  On February 2009 VA examination the Veteran's complaint of tinnitus noted.  Significantly, the existence of tinnitus is generally established by self-reports.  The Board finds no reason to question the Veteran's reports that he has tinnitus; it may reasonably be conceded that he has such disability.  It may also reasonably be conceded that by virtue of his military duties the Veteran had some degree of exposure to noise trauma in service.  What he must still show to establish service connection for the tinnitus is that it is related to his service/exposure (to include as due to noise trauma therein).  

While the Veteran is competent to observe he has tinnitus, his assertion that it is related to his service is unsupported by the factual evidence of record.   His STRs are silent for any complaints of tinnitus.  And on February 2009 VA examination, he reported that the onset of his tinnitus occurred 10 years prior (i.e., in about 1999), more than 30 years following his military service.  Any more recent allegation that he has had tinnitus since service is inconsistent with earlier clinically recorded data (which by virtue of being noted in a clinical setting merit substantial; probative value), and self-serving (See Pond v. West, 12 Vet. App. 341 (1999), and therefore is not credible.   

What remains for consideration is whether the Veteran's tinnitus may somehow otherwise be related to his service.  Whether a disability such as tinnitus is/is not related to remote etiological factors in service in the absence of continuity of symptoms is a medical question, beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

The only competent (medical) evidence of record that addresses the matter of a nexus between the Veteran's current tinnitus and his service is the report of the February 2009 VA examiner, who opined that the Veteran's tinnitus is less likely than not related to active duty noise exposure.  The examiner also stated that because of inconsistent and invalid test findings, no statements regarding the etiology of tinnitus can be made without resorting to speculation.  The Board observes that this opinion is less than optimal (as the examiner indicates that it would be speculative to offer an opinion regarding the etiology of the Veteran's tinnitus, then goes ahead and does so).  Nonetheless, given the Veteran's failure to co-operate with attempts to have him re-examined, it is the best available competent (See Jandreau, 492 F.3d at 1377) evidence regarding the etiology of his tinnitus.  Notably,  the opinion is against a finding that the tinnitus is related to the Veteran's service.  

The Veteran's own expression of a belief that his tinnitus is related to noise trauma in service does not merit any substantial probative value.  It is a bare expression of a self-serving opinion, unaccompanied by any explanation of rationale.  He does not cite to supporting factual data (or supporting medical opinion or textual evidence), and does not offer any explanation regarding the factual data that weigh against his claim (such as the 30 year postservice interval before a complaint of  tinnitus was documented; and the postservice possible etiological factors for tinnitus shown in the record (e.g., postservice noise trauma from weapons firing for police force training).  

Accordingly, the Board finds that the preponderance of the evidence is against this claim also, and that the appeal in this matter must be denied.  

ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


